Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dewitte (US 20180096153) in view of Locke (US 20170345112).
Regarding claim 1, DeWitte teaches, a method for implementing an emergency system halt mechanism by utilizing one or more processors and one or more memories (abstract, Paragraph 63: The basic unit is the individual unit that can be turned on, off, or bypassed in an incident response plan), the method comprising: 
receiving data related to disaster and/or cyber scenarios from a plurality of data sources (Paragraph 13); and 
determining, by an intelligent activation system (IAS) (Paragraph 13 and 99: reads on systems that collect data, identify the attack, severity and other parameter to determine the correct action), whether to activate an emergency system halt mechanism (ESHM) upon detection of a disaster and/or a cyber scenario based on analyzing the received data (Paragraph 13, 63, 43) and artificial intelligence (AI)/machine learning (ML) models (reads on modules in Paragraph 13, Paragraph 33-40, 59).
DeWitte does not teach pre-determined rules.
Locke in the same art of endeavor teaches detecting condition in a geographic location by collecting data and information and analyzing them (abstract) and use pre-determined rules in determining response (Paragraph 22-23, 30).
Therefore, it would have been obvious to one with ordinary skill in the art to modify DeWitte with Locke in order to improve the system and allow a suitable, reliable and fast response based on the situation. 
Regarding claim 2, DeWitte in view of Locke teaches, automatically activating the ESHM upon positive detection of the disaster and/or the cyber scenario based on analyzing the received data and using the pre-determined rules and artificial intelligence (AI)/machine learning (ML) models (DeWitte: Paragraph 13, 63, 99 and Locke: Paragraph 30).
Regarding claim 3, DeWitte in view of Locke teaches, wherein the ESHM is deactivated by default, and the method further comprising: maintaining deactivated status of the ESHM upon negative detection of the disaster and/or the cyber scenario based on analyzing the received data and using the pre-determined rules and artificial intelligence (AI)/machine learning (ML) models; and automatically deactivating an active emergency system halt mechanism based upon negative detection of the disaster and/or the cyber scenario based on analyzing the received data and using the pre-determined rules and artificial intelligence (AI)/machine learning (ML) models (the combination of references teaches detecting the data, analyze the data and upon determination that there is a cyber-attack then put system off, please see claim 1, which is inherently means that the actions “is deactivated” until a cyber is detected). 
Regarding claim 4, DeWitte in view of Locke teaches, wherein the plurality of data sources includes one or more of the following: disaster notification services, cyber management systems, news media, and automated network scanners to detect anomalies (DeWitte: Cyber system).
Regarding claim 9, see claim 1 rejection.
Regarding claim 10, see claim 2 rejection.
Regarding claim 11, see claim 3 rejection.
Regarding claim 12, see claim 4 rejection.
Regarding claim 17, see claim 1 rejection.
Regarding claim 18, see claim 2 rejection.
Regarding claim 19, see claim 3 rejection.
Regarding claim 20, see claim 4 rejection.
	Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dewitte (US 20180096153) in view of Locke (US 20170345112) in view of Ronen (US 20180075397).
Regarding claim 5, DeWitte in view of Locke teaches, the claimed method.
DeWitte in view of Locke does not teach receiving input via a management console to control activation or deactivation of the ESHM.
Ronen teaches a user console that is used to activate a system in order to execute actions in response to detecting specific data (Paragraph 14, 132).
Therefore, it would have been obvious to one with ordinary skill in the art to modify DeWitte in view of Locke with Ronen in order to improve the system and yell more predictable results. 
Regarding claim 13, see claim 5 rejection.

Allowable Subject Matter
Claims 6-8, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652